       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 1 of 9

                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO
    CENTRO DE PERIODISMO
    INVESTIGATIVO,
         Plaintiff,

             v.
                                                                Civil No. 17-1743 (JAG/BJM)
    FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR
    PUERTO RICO,
         Defendant.


                                REPORT AND RECOMMENDATION
        Centro de Periodismo Investigativo (“CPI”) filed a complaint against the Financial

Oversight and Management Board for Puerto Rico (“the Board”) seeking to enforce its right of

public access of information pursuant to the Constitution of the Commonwealth of Puerto Rico.

Dkt. 1. CPI seeks injunctive relief from the Board in the form of disclosure of Board documents

and communications. Dkt. 1 at 20–21. Now before the court is CPI’s motion to compel disclosure

of financial statements from Board members related to a period before their appointment to the

Board. Dkt. 75. 1 The Board opposed. Dkt. 79.

                                               BACKGROUND

        In response to CPI’s initial complaint, the Board sought to reassign the case to the judge

overseeing bankruptcy proceedings and moved to dismiss the motion for failure to state a claim

and lack of subject matter jurisdiction. Dkt. 22. The parties exchanged motions. On February 20,

2018, District Judge Jay García-Gregory issued a ruling on the motion to dismiss. Dkt. 36.

        Judge García-Gregory ordered the Board to produce the documents CPI requested unless

there existed adequate support from Puerto Rico law to withhold a document. Dkt. 36 at 33–34.

Judge García-Gregory then referred the case “to a Magistrate Judge to establish case management

deadlines for the production of the requested documents. The Magistrate Judge will handle

discovery disputes, provided the parties have complied with the meet and confer requirements of


        1
           Also before the court are the parties’ disputes over the documents that the Board contends are privileged
and protected from disclosure and CPI’s amended motion to find the Board in contempt. They will be addressed in a
separate filing.
         Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 2 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                           2


Local Rule 26(b) and have adequately justified any request for a protective order.” Dkt. 36 at 34.

He issued an order stating:

          ORDER REFERRING CASE to Magistrate Judge Bruce McGiverin for an ISC and
          to set discovery deadlines. The parties shall raise any issues they might have
          regarding the process of producing the documents. The Magistrate shall, in his
          discretion, hold hearings or create case management orders. All discovery issues
          shall be addressed by the Magistrate in the first instance. The Magistrate shall set
          his own procedures to address any discovery issues.

Dkt. 37.

          A flurry of motions followed, and the parties met for an initial scheduling conference in

early June 2018. Dkt. 50. The parties summarized their positions. CPI stated its desire for all public

documents and for privilege logs with any documents the Board withheld. Dkt. 50 at 2–3. CPI

filed the instant motion in compliance with an order to set forth its legal position with respect to

the Board members’ pre-appointment financial disclosures. See Dkt. 74. The parties have

continued to dispute the scope of document review and production for the other categories of

documents which CPI requested but confined their arguments on this issue to the mentioned briefs.

Dkt. 75; Dkt. 79.

                                                   DISCUSSION
    I.        Jurisdiction of a Magistrate Judge

          As an initial matter, I must address the extent to which I, a magistrate judge, have authority

to grant the relief CPI requests, that is, to oblige the Board to produce the disputed documents.

Importantly, CPI’s complaint states: “The plaintiff is seeking solely declaratory, injunctive and

mandamus relief, requesting access to information. No damages are sought herein.” Dkt. 1 at 3.

As relief, CPI seeks:

          1. A Declaratory Judgment that the actions of the Junta in effectively denying
             access to the documents and information set forth in ¶¶ 4.4 to 4.26 above.

          2. Issue a preliminary injunction and a permanent injunction ordering the Junta to
             deliver to the Centro de Periodismo Investigativo the following documents. . . .
       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 3 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                           3


         3. Issue a Writ of Mandamus requiring the Junta to comply with its ministerial
            duty to provide the information and documents set forth in the previous
            paragraph.


         4. Issue whatever other relief this court deems just and appropriate.

Dkt. 1 at 19–22. Judge García-Gregory referred this case to me “to establish case management

deadlines for the production of the requested documents. The Magistrate Judge will handle

discovery disputes, provided the parties have complied with the meet and confer requirements of

Local Rule 26(b) and have adequately justified any request for a protective order.” Dkt. 36 at 34.

This is not a case in which parties are seeking to discover information as they move toward a

potential trial. Here, production of documents itself constitutes the injunctive relief CPI seeks.

         A magistrate judge has more limited jurisdiction and powers than an Article III judge.

“Notwithstanding any provision of law to the contrary:”

         a judge may designate a magistrate [magistrate judge] to hear and determine any
         pretrial matter pending before the court, except a motion for injunctive relief, for
         judgment on the pleadings, for summary judgment, to dismiss or quash an
         indictment or information made by the defendant, to suppress evidence in a criminal
         case, to dismiss or to permit maintenance of a class action, to dismiss for failure to
         state a claim upon which relief can be granted, and to involuntarily dismiss an
         action. A judge of the court may reconsider any pretrial matter under this
         subparagraph (A) where it has been shown that the magistrate's [magistrate judge's]
         order is clearly erroneous or contrary to law.

28 U.S.C. § 636(b)(1)(A) (emphasis added).

         A district court cannot confer jurisdiction on a magistrate judge unless permitted by statute.

U.S. Steelworkers of Am., AFL-CIO v. Bishop, 598 F.2d 408, 411 (5th Cir. 1979). In U.S.

Steelworkers, the Fifth Circuit ruled that a magistrate lacked “the power under 28 U.S.C.A. § 636

to enter the injunction in the contract case even if the district court could have entered it.” Id. When

a court inappropriately confers jurisdiction, or when a magistrate judge independently exceeds his

authority, the court may exercise its discretion to construe the magistrate’s order as a

recommendation. United States v. Christo, 907 F. Supp. 519, 521 (citing United States v. First

Nat’l Bank, 628 F.2d 871, 873 (5th Cir. 1980)); see also United States v. Mueller, 930 F.2d 10, 12
       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 4 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                         4


(8th Cir. 1991) (affirming district judge’s decision to construe magistrate’s order enforcing an IRS

summons as recommendation after conducting de novo review based on the parties’ written

objections). Moore’s Federal Practice agrees: “If a magistrate judge erroneously enters an order

purporting to determine a dispositive matter, a district judge reviewing the order may ignore the

form of the decision and treat it as a recommendation.” Moore's Federal Practice § 72.08. This

jurisdictional limitation is an important one. Even where a magistrate judge recommends a

preliminary injunction, the district court must conduct a de novo review of that recommendation

prior to adopting it. In one instance, the Eleventh Circuit vacated and remanded an adopted report

recommending a preliminary injunction because the district court failed to properly review the

magistrate judge’s assessment and factual findings. Jeffrey S. v. State Bd. of Educ., 896 F.2d 507

(11th Cir. 1990); accord Cok v. Forte, 69 F.3d 531 (1st Cir. 1995) (per curiam) (affirming adoption

of report recommending injunction because district judge conducted complete review of record).

         Federal courts are courts of limited jurisdiction, so they must consider their own subject

matter jurisdiction. See Louisville & N. R. Co. v. Mottley, 211 U.S. 149 (1908). Like any other

federal judge, a magistrate judge has the authority and duty to raise issues or jurisdictional

authority sua sponte and to otherwise police the court’s jurisdictional bounds. Fed. R. Civ. P.

12(h)(3); see, e.g., SS&C Techs., Inc. v Providence Inv. Mgmt., 582 F. Supp. 2d 255, 256 (D. Conn.

2008) (“The magistrate judge declines to enter an injunction for a variety of reasons, the most

important being that he lacks the authority to do so.”).

         Here, the matter presently before the court goes beyond a magistrate judge’s authority to

resolve disputes and set deadlines regarding discovery of evidence; rather, it goes to the heart of

whether or not CPI’s request for injunctive relief should be granted as to a certain category of

documents in question, namely the Board members’ pre-appointment financial disclosures. As

such, I find that for me to dispose of this issue would exceed both the scope of the referral order

and the authority bestowed by 28 U.S.C. § 636(b).

         I will therefore address this in a report and recommendation. Parties who disagree with that

report and recommendation “may serve and file written objections” with the referring judge. Id. at
       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 5 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                          5


§ 636(b). Parties who disagree with that report and recommendation “may serve and file written

objections.” Id. at § 636(b).

    II.       Board Members’ Pre-appointment Financial Disclosures

          The Constitution of the Commonwealth of Puerto Rico enshrines the right to freedom of

speech in Article II, Section 4. The Puerto Rico Supreme Court recognizes in that right the public

right of access to information. Espacios Abiertos v. Roselló Nevares, Civil. No. SJ 2018-cv-09718

(P.R. Cir. Mar. 6, 2019) certified translation at Dkt. 91-3 at *13 (citing Lopez Vives v. Policia de

P.R., 118 D.P.R. 219, 230 (1987)). The Puerto Rico Supreme Court has described that right of

public access as fundamental, constitutional, and intertwined with the freedoms of speech and

press. Bhatia Gautier v. Roselló Nevares, 199 D.P.R. 59 (P.R. 2017) certified translation at Dkt.

91-2 at *17. While the right of public access is vital to “effective participation of citizens” in the

government which represents and serves them, it is not absolute. Id. at *17–18. It encompasses

only public documents, defined as “every document that is originated, conserved or received in

any office of the Commonwealth of Puerto Rico pursuant to the law and related to the management

of the public matters.” Id. at *18 (citing 3 L.P.R.A. § 1001(b) (2011)).

          The state, here the Board, may claim confidentiality, thus defeating the public right of

access, when:

          (a) a law so declares; (2) the communication is protected by one of the evidentiary
          privileges that the citizens may invoke; (3) reveal the information may injure the
          fundamental rights of third parties; (4) it deals with the identity of a confidante and
          (5) it is ‘official information’ pursuant to Rule 514 of Evidence, 2009, 32 L.P.R.A.
          Ap. VI (2010) (formerly Rule 31).


Bhatia, Dkt. 91-2 at *19 (citing Colon Cabrera v. Caribbean Petroleum, 170 D.P.R. 582 (P.R.

2007)).

          The Board has the burden to prove that one of these exceptions applies and validates its

claims of confidentiality for the financial disclosures. Id.; see also 48 U.S.C. § 2121(c)(2) (creating

the Board as an entity within the Puerto Rican government). The Board, before addressing the

applicable exceptions, offers an alternative ground for withholding documents. Dkt. 79 at 2 n.1.
       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 6 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                                   6


The Board argues that section 105 of the Puerto Rico Oversight, Management, and Economic

Stability Act (“PROMESA” or “the Act”) immunizes the Board from liability for its “actions taken

to carry out PROMESA,” so it cannot be compelled to provide documents to CPI. 2 Id. The Opinion

and Order issued in this case demonstrated why this misapprehends § 105 and why the public right

of access coexists with PROMESA. See Dkt. 36 at 11–16. When addressing Congress’s waiver of

the Board’s Eleventh Amendment immunity, Judge García-Gregory made clear that § 105 ought

not be considered without the tempering effects of § 106. Id. at 12.

         That approach applies equally here, and contextualizing § 105 demonstrates that the Board

does not enjoy wholesale immunity. Section 106(a) grants federal courts exclusive jurisdiction

over actions against the Board, for example, which indicates that the Board is indeed subject to the

authority of the courts. Furthermore, Section 105 explicitly limits the Board’s exemption from

liability to obligations or claims against it, its members, or its employees “resulting from actions

taken to carry out this [act].” This is not indiscriminate immunity but rather a strictly defined

exemption from liability, which other provisions reinforce. Section 106(e) expressly shields the

Board from “challenges to the Oversight Board’s certification determinations” but leaves open the

question of litigation seeking other ends. See, e.g., Nevares v. Fin. Oversight & Mgmt., 330 F.

Supp. 3d 685, 695 (D.P.R. 2018) (finding “a material difference between an action seeking review”

of budget determination and “seeking clarification as to effect of particular provisions”). Much as

the court in Nevares found permissible questions which “implicate the impact, rather than the

propriety, of the certification of the Fiscal Plan and Budget,” inquiries that do not challenge

protected certification determinations may go forward. Accordingly, this inquiry survives, and the

Constitution of the Commonwealth of Puerto Rico and the Supreme Court of Puerto Rico provide

the rules of decision that will apply in this case.

         Before appointment to the Board, each future Board member submitted financial disclosure

documents to the federal government. CPI seeks those documents. Dkt. 75. The Board certified


         2
           PROMESA is codified at 48 U.S.C. § 2101 et seq. The court will refer to the uncodified version of the
legislation throughout this report.
       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 7 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                         7


that those documents were not in the Board’s files, referring to both physical and electronic

records. Dkt. 75 at 8; Dkt. 79 at 10 n.5. CPI contends that the certification’s vague phrasing is

insufficient, that policy justifications underlying financial disclosures make them public

documents, and that discovery rules demand production of documents under the Board’s control.

Dkt. 75 at 7, 10, 12–13. The Board argues that the pre-appointment financial disclosures are not

public documents and fall outside the scope of discovery rules. Dkt. 79 at 8–9.

         The law considers “every document that is originated, conserved or received in any office

of the Commonwealth of Puerto Rico pursuant to the law and related to the management of the

public matters” to be public. 3 L.P.R.A. § 1001(b). “Any document not included in the foregoing

definition” is considered a private document. 3 L.P.R.A. § 1001(c). The pre-appointment financial

disclosures, by definition, could not have been “originated” by the Board. Individuals created those

documents and submitted them to the federal government, so they would not have been received

by a Commonwealth office. The Board certified that its office does not conserve these records.

Dkt. 79 at 10 n.5. Neither its electronic nor its physical document files have ever included the pre-

appointment disclosures, which accords with the federal requirement and federal recipient of those

documents. See id.

         The pre-appointment financial disclosures are private documents by definition, which

excludes them from the public right of access. See Bhatia, Dkt. 91-2 at *18. CPI’s invocation of

the importance of public access to support financial disclosures overlooks the future Board

members’ then-status as private citizens. CPI’s policy arguments for disclosing to the public these

records are valid, but they are fulfilled in the public financial disclosures made by each Board

member quarterly on its website and annually pursuant to PROMESA § 109(b). See Dkt. 79 at 6.

Section 109(b) requires Board members and staff to make annual financial disclosures in

accordance with the Ethics in Government Act of 1978, 5 U.S.C. App. § 102. Before individuals

joined the Board, they were private citizens; a financial disclosure made during the appointment

process is akin to a background check performed in the course of job interviews. Similarly,
       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 8 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                        8


financial disclosures do not lose all value because they are to the hiring entity rather than the

public.

          CPI also contends that the financial disclosures should be produced because individual

Board members likely retain their pre-appointment financial disclosure documents. Dkt. 75 at 13.

CPI argues that Federal Rule of Civil Procedure 34 renders discoverable documents which are “in

the responding party’s possession, custody, or control,” and documents held by Board members

qualify as in the Board’s “control.” The argument, as the Board correctly notes, overlooks that CPI

sought injunctive relief based on its public right of access claims pursuant to the Constitution and

laws of Puerto Rico. CPI cannot magnify the scope of the documents it seeks at this stage to include

private documents that may or may not exist in individual Board members’ possessions. Rule 26(b)

limits the scope of discovery contemplated in Rule 34: “Parties may obtain discovery regarding

any nonprivileged matter that is relevant to the party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. Pro. 26(b)(1). The case concerns public documents to which the

public has a right of access, and the issue is which public documents must be disclosed and which

may be kept confidential. Private documents are outside the scope of discoverable materials.

Because there is no public right of access to these documents, the court should deny CPI’s motion

to compel their production.

                                                  CONCLUSION
          For the foregoing reasons, the motion to compel disclosure of Board members’ financial

statements prior to their appointments should be DENIED.

          This report and recommendation is filed pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(d)

of the Local Rules of this Court. Any objections to the same must be specific and must be filed

with the Clerk of Court within fourteen days of its receipt. Failure to file timely and specific

objections to the report and recommendation is a waiver of the right to appellate review. See

Thomas v. Arn, 474 U.S. 140, 155 (1985); Davet v. Maccorone, 973 F.2d 22, 30–31 (1st Cir. 1992);

Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec. Co., 840 F.2d 985, 991 (1st Cir. 1988); Borden

v. Sec’y of Health & Human Servs., 836 F.2d 4, 6 (1st Cir. 1987).
       Case 3:17-cv-01743-JAG-BJM Document 100 Filed 05/31/19 Page 9 of 9
Centro de Periodismo Investigativo v. Financial Oversight and Management Board for Puerto Rico
Civil No. 17-1743 (JAG/BJM)                                                                      9


         IT IS SO RECOMMENDED.
         In San Juan, Puerto Rico, this 31st day of May, 2019.

                                                        S/Bruce J. McGiverin
                                                        BRUCE J. MCGIVERIN
                                                        United States Magistrate Judge
